               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

INDUSTRIAL & CRANE SERVICES, INC.                         PLAINTIFF/COUNTER-
                                                           DEFENDANT

v.                                               CAUSE NO. 1:19CV175-LG-RHW

GEDA USA ELEVATOR AND MATERIAL
LIFT COMPANY, LLC and JOHN DOES
1-10                                                     DEFENDANT/COUNTER-
                                                              CLAIMANT

  MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S
MOTION TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

      BEFORE THE COURT is the [27] Motion to Dismiss for Lack of Subject

Matter Jurisdiction filed by Defendant/Counter-Claimant GEDA USA Elevator and

Material Lift Company, LLC (“GEDA”). In the Motion, GEDA argues that the

contracts at issue in this lawsuit are subject to the Louisiana Public Works Act

(“LPWA” or “the Act”), La. R.S. § 38:2241, et seq., because the contracts involved

public entities in the State of Louisiana, and therefore this dispute must instead be

brought as a concursus proceeding in Louisiana state or federal court.

Plaintiff/Counter-Defendant Industrial & Crane Services, Inc. (“ICS”) disagrees, at

least insofar as its own claims are concerned. The Motion is fully briefed. Having

considered the submissions of the parties, the record, and relevant law, the Court

finds that GEDA’s Motion to Dismiss should be denied at this time.

                                 I. BACKGROUND

      Plaintiff ICS is in the business of erecting, maintaining, and refurbishing

industrial cranes. GEDA is a manufacturer and supplier of industrial and
construction elevators and material lifts. In 2017, ICS won bids for two elevator-

replacement projects in Louisiana – one at the Port of New Orleans and the other at

the Port of Lake Charles. ICS acquired surety bonds for the projects as required by

the LWPA. La. R.S. § 38:2241(A)(2). In forming its winning bids bids, ICS accepted

quotes for services from GEDA. These quotes formed the basis for the subcontractor

agreements allegedly breached in this case. Although both elevator projects were

completed to the satisfaction of the port entities, neither ICS nor GEDA is satisfied

with the other’s performance under their subcontractor agreements. ICS claims it

was forced to pay for modifications to the port facilities that proved to be necessary

for the proper installation of the elevators, despite conclusions to the contrary in

GEDA’s quotes, and has accordingly withheld payments to GEDA. GEDA says it

performed in full under the subcontractor agreements and is due the wrongly

withheld payments from ICS.

        This case was removed from the Circuit Court of Jackson County, Mississippi

on March 29, 2019. On October 10, 2019, GEDA filed the instant Motion to Dismiss

for Lack of Subject Matter Jurisdiction, which asserts that, because “[b]oth

contracts were with public entities in the State of Louisiana,”1 the LPWA mandates

the parties’ claims be tried in a concursus proceeding brought in the Louisiana state

or federal courts local to the Port of New Orleans and the Port of Lake Charles,

respectively. (Mem. Supp. Mot. Dismiss 2-4, ECF No. 28.) ICS responds that the




1   GEDA presumably refers, here, to the contracts between ICS and the port entities.

                                          –2–
subcontract agreements between itself and GEDA are not public contracts and

therefore not subject to the jurisdictional limitations imposed by the LPWA.

                                 II. DISCUSSION

      A motion to dismiss pursuant to Rule 12(b)(1) should be granted “when the

court lacks the statutory or constitutional power to adjudicate the case.” Hooks v.

Landmark Indus., Inc., 797 F.3d 309, 312 (5th Cir. 2015) (quoting Home Builders

Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998)).

“When ruling on the motion, the district court may rely on the complaint,

undisputed facts in the record, and the court’s resolution of disputed facts.” Morris

v. Thompson, 852 F.3d 416, 419 (5th Cir. 2017) (citing Ramming v. United States,

281 F.3d 158, 161 (5th Cir. 2001)). The burden of proof rests on the party asserting

the existence of jurisdiction. Id. (citing Ramming, 284 F.3d at 161).

      Neither ICS nor GEDA disputes the existence of diversity jurisdiction under

28 U.S.C. § 1332. ICS is a citizen of Mississippi, no member of GEDA is a citizen of

Mississippi, and ICS seeks damages in excess of $280,000. (See Not. Removal 1-2,

ECF No. 1.) In fact, both parties invoke § 1332 as this Court’s basis for hearing the

their claims and counterclaims. (See id.; Answer & Countercl. 4-5, ECF No. 2.)

      However, “[t]here are many cases where right and remedy are so united that

the right cannot be enforced except in the manner and before the tribunal

designated by the act” that created the right or remedy. Tennessee Coal, Iron & R.

Co. v. George, 233 U.S. 354, 359 (1914). The LPWA provides

             a special, speedy, and summary remedy to enable the
             authorities letting the work, or, on their default, any


                                          –3–
             creditor of the contractor, to bring all parties concerned
             and having an interest together before one court and in
             one proceeding, to the end that their respective rights as
             between themselves and against the contractor and his
             surety might be recognized and adjusted.

Seal v. Gano, 107 So. 473, 475 (La. 1926). Accordingly, the Act mandates that

unpaid claims on statutorily-bonded, public contracts “shall be tried in concursus”

in “the proper court of the parish where the work was done.” La. R.S. § 38:2243.

Relying on the Louisiana Supreme Court’s decision in Seal v. Gano, two federal

district courts outside Louisiana have interpreted this requirement to be a

jurisdictional limitation on the ability of other courts to hear suits by one or more

claimants against the contractor and surety.2 See Rockport Contracting, LLC v.

Chain Elec. Co., No. CIV.A. H-11-1853, 2012 WL 112601 (S.D. Tex. Jan. 11, 2012);

Pipe Sys., Inc. v. Am. Mfrs. Mut. Ins. Co., 609 F. Supp. 571 (E.D. Mo. 1985). The

question before the Court is thus whether the claims and counterclaims in this case

are of the type restricted by the LPWA to a particular Louisiana court.

      As an initial matter, the Court assumes for the moment that, because GEDA

has already initiated concursus proceedings in Calcasieu and Orleans Parishes,

GEDA has satisfied the statutory perquisites for making a claim in a LPWA

concursus proceeding. See Apex Bldg. Techs. Grp., Inc. v. Catco Gen. Contractors,



2 The parties seem to agree that La. R.S. § 38:2243 limits the jurisdiction of any
court other than “the proper court of the parish where the work was done” to hear
claims brought pursuant to the LPWA. This Court finds Rockport Contracting, LLC
v. Chain Elec. Co., No. CIV.A. H-11-1853, 2012 WL 112601 (S.D. Tex. Jan. 11, 2012)
and Pipe Systems, Inc. v. American Manufacturers Mutual Insurance Co., 609 F.
Supp. 571 (E.D. Mo. 1985) persuasive in that regard and takes no issue with that
conclusion.

                                          –4–
L.L.C., 15-729 (La. App. 5 Cir. 3/30/16), 189 So. 3d 1209, 1213 (citing La. R.S. §§

38:2242(B), 38:2247). Neither party has directly addressed this issue. If GEDA

has, in fact, failed to timely provide notice of and record its claim and initiate

concursus proceedings, it has failed to preserve its statutory claim under La. R.S. §

38:2243. See id.

      The LPWA concursus proceeding protects “the right of all creditors to share

ratably and in proportion to the amount of their claims in the common fund, the

obligation of the surety on the contractor’s bond.” Seal, 107 So. at 474.

             It is a special remedy afforded a certain class of creditors
             for the concurrent enforcement of their claims and to
             regulate their rights as between themselves and against a
             contractor doing public work, and the surety on his bond.
             It is a statutory concursus authorized to be instituted
             under certain conditions by the public authorities letting
             the contract for the public work, or by any person having
             a properly recorded claim against the contractor who
             performed the work or caused the same to be done, in the
             event the authorities failed or neglected to exercise the
             right.
             The bond furnished by the contractor for the benefit of the
             authorities having the work done and for the benefit of
             claimants against the contractor represents the fund upon
             and against which the rights of the creditors of the
             particular work are to be regulated and enforced.

Id.

      In this case, the general contractor – ICS – filed suit against its subcontractor

– GEDA – for breach of contract. ICS agrees that it acquired bonds, as required by

the LPWA, for the benefit of the Port of New Orleans, Port of Lake Charles, and any

potential claimants against ICS. But ICS’s claims against GEDA do not, on their

face, implicate these bonds, the surety on those bonds, or either port entity. The


                                          –5–
LPWA says nothing about a general contractor’s action for breach of contract

against a subcontractor whose obligations are unaffected by the LPWA. Rather, the

Act affords a subcontractor rights and remedies for unpaid services rendered. The

cases cited by GEDA – Seal, Pipe Systems, Inc., and Rockport Contracting, LLC –

were lawsuits brought by a subcontractor against the general contractor and the

surety on the general contractor’s bond.

       It is GEDA’s counterclaims against ICS that perhaps implicate the LPWA.

GEDA is the subcontractor seeking to collect for unpaid services rendered, and ICS

is the general contractor who obtained surety bonds on the two public works

projects. It is not clear, however, that GEDA seeks to collect on the bonds. GEDA

has neither named the surety as a counter-defendant – which it need not do in order

to collect on the bond, see La. Stat. Ann. § 38:2247 (“Nothing in this Part shall be

construed to deprive any claimant . . . of his right of action on the bond furnished

pursuant to this Part, provided that said action must be brought against the surety

or the contractor or both . . . .) – nor stated any desire or intent to collect from the

bonds obtained by ICS. (See Answer & Countercl. 4-8, ECF No. 2.) Without an

attempt to collect from the bonds, the concerns identified in Seal over claimants

racing to the courthouse to collect and, in the process, exhausting the liability of the

surety to the injury of other claimants, are not present. There is no common fund

from which “creditors [must] share ratably and in proportion to the amount of their

claims.” Seal, 107 So. at 475.3


3GEDA is also the only entity with claims against ICS related to the Port of New
Orleans and Port of Lake Charles projects.

                                           –6–
      Even if this factual distinction does not take GEDA’s counterclaims outside

the jurisdictional limitations of the LPWA, there still remains the issue whether

dismissal of GEDA’s counterclaims for lack of subject matter jurisdiction requires

dismissal of ICS’s Complaint as well. Neither party briefs this issue, and the Court

will not so hold sua sponte. If GEDA’s counterclaims are compulsory counterclaims,

as contemplated by Federal Rule of Civil Procedure 13(a), they would be barred if

asserted in a subsequent lawsuit. RPV, Ltd. as Tr. for Vill. Tr. v. Netsphere, Inc.,

771 F. App’x 532, 534-35 (5th Cir. 2019) (citing Baker v. Gold Seal Liquors, Inc., 417

U.S. 467, 469 n.1 (1974); McDaniel v. Anheuser-Busch, Inc., 987 F.2d 298, 304 (5th

Cir. 1993)). Thus, claims “arising out of the [same] transaction or occurrence” that

“do[] not require adding another party over whom the court cannot acquire

jurisdiction” must be asserted in the same action. Fed. R. Civ. P. 13(a)(1); see also

RPV, 771 F. App’x at 534-35.

                                 III. CONCLUSION

      Given the lack of briefing on what the Court finds to be the controlling issues,

the Court declines to dismiss ICS’s claims or GEDA’s counterclaims at this time.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [27] Motion to

Dismiss for Lack of Subject Matter Jurisdiction filed by Defendant/Counter-

Claimant GEDA USA Elevator and Material Lift Company, LLC is DENIED.

      SO ORDERED AND ADJUDGED this the 9th day of December, 2019.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE


                                         –7–
